Citation Nr: 0715533	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  05-03 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for gum disease for VA 
compensation purposes.

3.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected chronic rhinosinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from February 1965 to November 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

During the pendency of this appeal, by rating action dated in 
January 2005, the RO awarded an increased initial disability 
rating of 30 percent for the service-connected chronic 
rhinosinusitis.  Applicable law provides that absent a 
waiver, a claimant seeking a disability rating greater than 
assigned will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and that a claim 
remains in controversy where less than the maximum available 
benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The veteran has not withdrawn the appeal as to the 
issue of a disability rating greater than assigned, and the 
issue therefore remains in appellate status.       


FINDINGS OF FACT

1.  A psychiatric disorder was not shown in active service or 
subsequent to service; nor has a psychosis been shown to be 
manifested to a compensable degree during the first post 
service year.

2.  The veteran's gum disease is not a disease or injury 
under the meaning of applicable law and regulations for VA 
compensation purposes.

3.  The veteran's service-connected chronic rhinosinusitis is 
manifested by chronic headaches, sinus tenderness, and 
purulent drainage following repeated surgeries.



CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a psychiatric disorder  are not met.  38 U.S.C.A. §§ 
1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2006). 

2.  Service connection for gum disease for the purposes of 
payment of VA disability compensation is precluded by law. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104(c) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.381, 4.150 (2006).

3.  The criteria for an initial disability rating of 50 
percent for chronic rhinosinusitis have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.97, 
Diagnostic Code 6512 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act (VCAA); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was notified of the information necessary to 
substantiate his service connection and increased disability 
rating claims.  The RO sent the veteran notice by letters 
dated in November 2003 and January 2004 in which he was 
informed of what was required to substantiate his claims and 
of his and VA's respective duties, i.e., that VA would 
attempt to get any additional records that he identified as 
being helpful to his claims.  He was also asked to submit 
evidence and/or information, which would include that in his 
possession, to the RO.

Since the veteran's claims for service connection were denied 
by the RO and are also being denied by the Board, as 
discussed herein, there is no potential effective date or 
disability rating issue that would warrant additional notice 
as to the issues.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board finds no prejudice to the veteran in proceeding 
with the issuance of a final disposition in the issues that 
the Board is presently deciding.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  There is no indication 
that the outcome of the case has been affected, and the 
veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claims.  The 
content of the subsequent notice provided to the veteran 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

As to the issue of entitlement to an increased disability 
rating for chronic rhinosinusitis, the Court in 
Dingess/Hartman held that VA's notice requirements under 
38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and disability; (4) degree of disability; and (5) effective 
date of disability.  The Court held that upon receipt of a 
claim, 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 473.  Given the results favorable to the 
veteran as to this issue, further development under the VCAA 
or other law would not result in a more favorable result or 
be of assistance to this inquiry.  Thus, the RO will be 
responsible for addressing any notice defect with respect to 
the assigned disability rating and effective date elements 
when effectuating the award.  Id.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
The veteran's relevant service, VA and private medical 
treatment records have been obtained, as discussed below.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As to the 
issue of service connection for a psychiatric disorder, as 
discussed below, the claim is being denied on the basis that 
no competent medical evidence has been submitted which links 
any current psychiatric disorder to the veteran's active 
service.  In this circumstance, there is no duty on the part 
of VA to provide a medical examination, because as in Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the veteran has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorder in question, and further 
substantiating evidence suggestive of a linkage between his 
active service and the current disorder, if shown.  The 
veteran has not done so, and no evidence thus supportive has 
otherwise been obtained.  Here, as in Wells, the record in 
its whole, after due notification, advisement, and assistance 
to the veteran under the VCAA, does not contain competent 
evidence to suggest that the veteran has a current 
psychiatric disorder that is related to his active service.  
Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service." 38 U.S.C.A § 
5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002).  

As to the issue of entitlement to service connection for gum 
disease for compensation purposes, a VA examination is not 
required as the VCAA is not applicable where there is no 
reasonable possibility the veteran can prevail in his appeal.  
As will be discussed below, the law is dispositive and facts 
are not in dispute.  See Mason v. Principi, 16 Vet. App. 129, 
132 (2002); see also, Smith (Claudus) v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); see also 
VAOPGCPREC 5-2004.

As to the issue of entitlement to an increased disability 
rating for the service-connected rhinosinusitis, the veteran 
was afforded VA examinations in July 2003 and December 2004.  
These examinations were thorough in nature, based upon a 
review of the veteran's entire claims file, and provided 
relevant findings that are deemed to be more than adequate.  
Under such circumstances, there is no duty to provide another 
examination or to obtain an additional medical opinion.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.

Service connection for a psychiatric disorder

The veteran requests service connection for a psychiatric 
disorder described as an anxiety disorder.  Because the 
preponderance of the evidence of record does not indicate 
that the veteran has a psychiatric disorder, to include an 
anxiety disorder, that was caused by service, the claim will 
be denied.

Service connection may be established for a disease or injury 
resulting in current disability that was incurred in active 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2006).

Although not shown in service, service connection may still 
be granted for psychoses when found disabling to a 
compensable degree during the first post service year.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2006).   Service connection may be 
also granted for any disease first diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See 
38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue.  See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 4.3 (2006).  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

In a letter to the RO received in September 2004, the veteran 
asserted that he currently had an anxiety disorder which was 
manifested as a result of his service in the Republic of 
Vietnam, as well as, time spent on a destroyer which resulted 
in his exposure to asbestos.  While the evidence of record 
does show that the veteran had service aboard the USS Coontz 
during his period of active service, there is no evidence 
that he was exposed to asbestos.  The veteran's service 
medical records do not reflect treatment for psychiatric 
complaints or symptoms, and his service medical records are 
negative of any evidence of treatment for or a diagnosis of 
any psychiatric disorder while on active duty.

Subsequent to service, the competent medical evidence of 
record is silent as to any diagnosis of or treatment for any 
psychiatric disorder, to include an anxiety disorder.

Because the preponderance of the competent evidence 
demonstrates that the veteran did not have a diagnosis of a 
psychiatric disorder during service, nor that he has had a 
psychiatric disorder at any time subsequent to service, there 
cannot be a nexus between a current disability and service, 
and service connection must be denied.  See Hickson, 12 Vet. 
App. at 253.

Additionally, there is no evidence of record that he was 
diagnosed with a psychosis which had become manifested to a 
compensable degree during the first year following his 
separation from service.  Thus, entitlement to service 
connection for a psychosis on a presumptive basis is also not 
warranted.  See 38 C.F.R. §§ 3.307, 3.309 (2006).

Accordingly, the veteran's claim of entitlement to service 
connection for a psychiatric disorder is denied.  Although 
the veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim of entitlement to service 
connection for a psychiatric disorder.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for gum disease

The veteran seeks service connection for gum disease on the 
basis that it is secondary to or aggravated by his service-
connected rhinosinusitis.  A private medical record from T. 
A. Smith, M.D., dated in July 2004, suggests that the veteran 
has chronic problems with gum disease, secondary to his 
ongoing service-connected sinus problems.

Dental disabilities which may be awarded compensable 
disability ratings are set forth under 38 C.F.R. 4.150 
(2006).  These disabilities include chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, limited 
temporomandibular motion, loss of the ramus, loss of the 
condyloid or coronoid processes, loss of the hard palate, 
loss of teeth due to the loss of substance of the body of the 
maxilla or mandible and where the lost masticatory surface 
cannot be restored by suitable prosthesis, when the bone loss 
is a result of trauma or disease but not the result of 
periodontal disease.  38 C.F.R. 4.150, Diagnostic Codes 9900-
9916 (2006).  Dental regulations provide that treatable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease is considered service-connected solely for purposes 
of establishing eligibility for outpatient dental treatment 
as provided in 38 C.F.R. § 17.161 (2006).

In a Statement of the Case dated in December 2004, the RO 
forwarded the veteran's claim to the Minneapolis, Minnesota, 
VA Medical Center Dental Clinic so that a claim for service 
connection for outpatient dental treatment purposes could be 
created.  To the extent permitted by law, the veteran's claim 
for service connection for the sole purpose of establishing 
eligibility for outpatient dental treatment as provided in 38 
C.F.R. § 17.161, has already been established.  The veteran 
does not allege that he sustained trauma to his teeth or 
mouth during service, therefore, the dental condition for 
which he seeks compensation benefits is eligible for service 
connection only for treatment purposes, not for compensation 
purposes.

With regard to the establishment of service connection for 
gum disease for compensation purposes, the claim must be 
denied.  The Court has held that where the law and not the 
facts are dispositive, a claim should be denied or the appeal 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  The Board has determined that 
because VA regulations preclude service connection for VA 
compensation purposes, the veteran's claim of entitlement to 
service connection for gum disease lacks legal merit and must 
be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Increased disability rating for rhinosinusitis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2005).  Separate 
diagnostic codes identify the various disabilities.  Id.  It 
is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2006), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2006).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2006); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  There is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
-- that the present level of the veteran's disability is the 
primary concern in a claim for an increased rating and that 
past medical reports should not be given precedence over 
current medical findings -- does not apply to the assignment 
of an initial rating for a disability when service connection 
is awarded for that disability.  Fenderson, 12 Vet. App. at 
126.  Instead, where a veteran appeals the initial rating 
assigned for a disability, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Id.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban, 6 Vet. 
App. 261-62; 38 C.F.R. § 4.14 (2006) (precluding the 
assignment of separate ratings for the same manifestations of 
a disability under different diagnoses).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

The veteran's chronic rhinosinusitis is currently rated 
pursuant to the criteria set forth in Diagnostic Code 6512.  
Under this diagnostic code provision, chronic frontal 
sinusitis is rated according to the criteria set forth in the 
General Rating Formula for Sinusitis.  Under the general 
rating formula, a 30 percent disability rating is warranted 
when there are three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.

The maximum 50 percent disability rating is assigned 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  A note following this 
section provides that an incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97 (2006).

Private outpatient treatment records from Health East Family 
Practitioners dated from October 1986 to November 2003 show 
that the veteran was treated intermittently for allergic 
rhinitis and sinusitis.  He was said to have undergone sinus 
surgery in May 1998 and June 1999.   A treatment record dated 
in October 2002 shows that the veteran requested a refill of 
his medications for symptoms associated with possible 
sinusitis and chronic allergic rhinitis.  The veteran 
indicated that upon running out of his nasal spray, which he 
took daily, he would often get a sinus infection.  He had 
green purulent nasal drainage going down the back of his 
throat, along with pain and pressure across the sinuses 
anteriorly.  There were no fevers or chills noted, and over-
the-counter medications were said to be somewhat helpful.  
The assessment was allergic rhinitis with a probable 
secondary sinus infection.  He was prescribed a 10 day supply 
of antibiotic medication.

A Health East Family Practitioners treatment record dated in 
April 2003 shows that the veteran reported some cold 
symptoms, including nasal drainage, which had gotten better.  
He noted a history of past chronic sinusitis, but had no pain 
in the facial area.  The veteran inquired as to the possible 
need for antibiotics, but the examiner noted that he had not 
been having fever, purulent nasal drainage, or post-nasal 
drainage.  Physical examination of the nose was normal.  The 
assessment, in part, was upper respiratory infection with 
some chronic sinusitis elements.

A VA examination report dated in July 2003 shows that the 
veteran was evaluated for chronic nasal congestion, 
irritation and poor airway.  He provided a history of a 
fractured nose repair and multiple subsequent revised 
rhinoplasty procedures.  Physical examination revealed an 
obvious septal deviation, but there was adequate airway.  
There was a question of a possible empty nose type syndrome.  
His symptoms of chronic irritation and lack of sensation of 
air breathing were consistent with his initial and subsequent 
surgeries.  He was referred to the ear, nose and throat 
department as needed for evaluation and management.

A Health East Family Practitioners treatment record dated in 
November 2003 shows that the veteran reported a history of 
allergic rhinitis.  The assessment was allergic rhinitis.

A VA examination report dated in December 2004 shows that the 
veteran provided a history similar to that as stated above.  
He described having chronic sinusitis manifested by 
headaches, nasal blockage, drainage, and foul smelling 
secretions.  Physical examination revealed quite inflamed 
nasal mucous membranes, and both turbinates were dry and 
inflamed.  There was no exudate in the middle meatus, but 
mucosa was thickened and inflamed.  The veteran was said to 
clearly have chronic sinusitis.

A letter from T. A. Smith, M.D., dated in January 2005 shows 
the veteran was said to have continued chronic sinus 
problems.  After repeated surgeries, he continued to have 
chronic sinusitis manifested by chronic headaches, sinus 
tenderness, and purulent drainage from the affected sinuses.

The Board has reviewed the medical evidence of record and 
finds that the criteria for a 50 percent disability rating 
for chronic rhinosinusitis have been met.  VA and private 
medical records essentially indicate that the veteran has had 
repeated sinus surgeries, yet he has continued to exhibit 
symptoms associated with chronic sinusitis and allergic 
rhinitis.  The private outpatient treatment records have 
shown a history of sinus pain and pressure along with 
purulent nasal drainage dating back to the date of the 
veteran's claim.  The most recent VA examination report has 
identified chronic sinusitis accompanied by headaches, nasal 
blockage, drainage, and foul smelling secretions.  The 
January 2005 letter from Dr. Smith confirmed chronic symptoms 
which have been manifested by headaches, sinus tenderness and 
purulent drainage from the affected sinuses.  

Accordingly, the veteran's overall disability picture since 
the date of his claim more nearly approximates the next 
higher 50 percent disability rating.  This is the maximum 
disability rating available under Diagnostic Code 6512, and 
there is no evidence of an applicable diagnostic code 
provision which would provide the veteran with a greater 
benefit than that granted by the Board.

Further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional 
medical opinion.  However, under the benefit of the doubt 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the veteran 
shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 
52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 
206-207 (1994). 


ORDER

Service connection for a psychiatric disorder is denied.

Service connection for gum disease for VA compensation 
purposes is denied.

An initial disability rating of 50 percent for service-
connected chronic rhinosinusitis is granted, subject to the 
applicable criteria governing the payment of monetary 
benefits.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


